UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DISH NE TWORK CORPOR ATION AND                                                       12/23/19
DISH NETWORK LLC,
                               Plaintiffs,

                        -v.-                               16-CV-4011 (ALC)


 ACE AMERICAN INSURANCE CO.,                               OPINION & ORDER


                               Defendant


ANDREW L. CARTER, JR., United States District Judge:

       This case concerns the duty of an insurance company to defend its insured in a lawsuit.

Plaintiffs, DISH Network Corporation and DISH Network L.L.C. (collectively, "DISH") allege

that Defendant ACE American Insurance Company ("ACE") had a duty to defend DISH in a series

of lawsuits involving four major television networks. ACE, on the other hand, seeks to dismiss

Plaintiffs' complaint and seeks declaratory relief concerning its obligation to defend DISH. The

parties submitted cross-motions for summary judgment. DISH moves for partial summary

judgment with respect to Count One of its amended complaint. ACE moves for summary judgment

with respect to Plaintiffs' complaint and seeks declaratory relief. For the following reasons,

DISH's motion is DENIED, and ACE's motion is GRANTED.

                                       INTRODUCTION

       DISH seeks recovery from ACE for expenses incurred in defending actions brought by the

four major television networks which alleged breach of contract and various forms of copyright

infringement. The parties dispute whether ACE's insurance policy with DISH covers the

underlying lawsuits. Specifically, the operative question is whether DISH is in the business of
